  Case 16-19236         Doc 43     Filed 01/07/19 Entered 01/07/19 08:03:54              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-19236
         JAMES BROWNLEE
         TINA M RICHMOND-BROWNLEE
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/10/2016.

         2) The plan was confirmed on 07/27/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/08/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/22/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-19236       Doc 43      Filed 01/07/19 Entered 01/07/19 08:03:54                      Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $7,380.00
       Less amount refunded to debtor                           $19.32

NET RECEIPTS:                                                                                    $7,360.68


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,901.52
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $325.74
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,227.26

Attorney fees paid and disclosed by debtor:                 $98.48


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
AARON SALES & LEASE            Unsecured      2,200.00       1,495.73         1,495.73           0.00       0.00
AARON SALES & LEASE            Secured           300.00      1,230.67         1,230.67           0.00       0.00
ADT LLC                        Unsecured            NA         306.46           306.46           0.00       0.00
BANK OF AMERICA                Unsecured     30,000.00            NA               NA            0.00       0.00
COMCAST                        Unsecured      1,298.00            NA               NA            0.00       0.00
COMCAST                        Unsecured      1,298.00            NA               NA            0.00       0.00
COMCAST CHICAGO                Unsecured         256.00           NA               NA            0.00       0.00
COMCAST CHICAGO                Unsecured         256.00           NA               NA            0.00       0.00
COOK COUNTY TREASURER          Unsecured     15,603.00            NA               NA            0.00       0.00
COOK COUNTY TREASURER          Secured       15,603.00            NA               NA            0.00       0.00
IL STATE DISBURSEMENT UNIT     Unsecured     26,197.51            NA               NA            0.00       0.00
IL STATE DISBURSEMENT UNIT     Unsecured     22,920.91            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA       2,624.00         2,624.00           0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA     26,740.86        26,740.86            0.00       0.00
MIDWEST TITLE LOANS            Secured           825.00      3,499.85         3,000.00      3,000.00     118.00
MIDWEST TITLE LOANS            Unsecured            NA            NA            499.85           0.00       0.00
MONTGOMERY WARD                Unsecured         148.00           NA               NA            0.00       0.00
NICOR GAS                      Unsecured            NA       3,558.65         3,558.65          15.42       0.00
UNIVERSITY ANESTHESIOLOGISTS   Unsecured            NA       2,040.00         2,040.00           0.00       0.00
US CAREER INSTITUTE            Unsecured      1,028.00            NA               NA            0.00       0.00
VILLAGE OF SAUK VILLAGE        Unsecured      1,700.00            NA               NA            0.00       0.00
VILLAGE OF SAUK VILLAGE        Unsecured         147.00           NA               NA            0.00       0.00
VILLAGE OF SAUK VILLAGE        Unsecured         147.00           NA               NA            0.00       0.00
WEBBANK/FINGERHUT              Unsecured         225.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-19236         Doc 43      Filed 01/07/19 Entered 01/07/19 08:03:54                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $3,000.00          $3,000.00           $118.00
       All Other Secured                                  $1,230.67              $0.00             $0.00
 TOTAL SECURED:                                           $4,230.67          $3,000.00           $118.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $37,265.55             $15.42              $0.00


Disbursements:

         Expenses of Administration                             $4,227.26
         Disbursements to Creditors                             $3,133.42

TOTAL DISBURSEMENTS :                                                                        $7,360.68


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
